Citation Nr: 1023276	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  00-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for pruritic dermatitis.

(The issue of whether the creation of the indebtedness due to 
an assessed overpayment of compensation benefits for a 
dependent spouse was proper will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in March 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which granted service connection for 
pruritic dermatitis and assigned an initial 10 percent 
rating.  However, the Veteran has subsequently relocated to 
Florida and his claim is now being processed by the RO in St. 
Petersburg, Florida.

In support of his claim, the Veteran and his wife testified 
at a hearing before RO personnel in February 2007.

The Board remanded this case in May 2001, October 2004, and 
October 2008 for further development.  After completion of 
this development, the case has now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  Throughout the entire appeal period, under the previous 
criteria, the Veteran's service-connected pruritic dermatitis 
exhibits constant itching.  

2.  Under the previous criteria, the Veteran's pruritic 
dermatitis does not manifest itself in ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestation or exceptional repugnance.  Under the amended 
criteria, it does not affect more than 40 percent of the 
entire body nor more than 40 percent of exposed areas, nor 
does it require constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
during the past 12-month period which would be indicative of 
an even higher rating.       


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no greater, for pruritic dermatitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, 
Diagnostic Code 7806 (2009); 4.118, Diagnostic Code 7806 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2001, 
November 2004, June 2006, and October 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial rating claim; (2) informing him about the information 
and evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the June 2006 and October 2008 letters from the 
RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

The Board emphasizes this appeal stems from an initial rating 
assignment, and as such it is not an original increased 
rating claim.  Therefore, the additional section 5103(a) 
notice, in particular the notice for increased ratings 
described in the recent Court case of in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), or in the Federal Circuit case 
that vacated the Court's previous decision, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required 
here.  In fact, the Court has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  
                
Subsequently, the Court clarified its holding in Dingess, 
indicating it was limited to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  
              
Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess and Dunlap, supra.  In this regard, the 
Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and Statements of the Case (SOCs) described within 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect 
to downstream elements ...."  Id.  
                              
In any event, here, service connection for pruritic 
dermatitis was granted and the disability rating and 
effective date assigned in March 2000 - so prior to November 
9, 2000, such that no further notice was required per Dingess 
and Dunlap, supra.  In any event, here, the evidence does not 
show that any notification deficiencies, either with respect 
to timing or content, have resulted in prejudice.  In fact, 
the RO actually provided the Veteran with downstream Dingess 
notice in June 2006 and October 2008 pertaining to the 
disability rating and effective date elements of his claim.  
Further, after the Veteran filed a NOD as to a higher initial 
rating for his pruritic dermatitis, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were 
met by the May 2000 SOC and subsequent SSOCs.  Specifically, 
these documents provided the Veteran with a summary of the 
pertinent evidence as to his pruritic dermatitis claim, a 
citation to the pertinent laws and regulations governing a 
higher rating for his pruritic dermatitis, and a summary of 
the reasons and bases for the RO's decision to deny a higher 
rating for his pruritic dermatitis.  The Veteran and his 
representative on numerous occasions have also discussed and 
cited the criteria for pruritic dermatitis under Diagnostic 
Code 7806, thereby demonstrating actual knowledge of what is 
required for a higher rating.  See Mlechick v. Mansfield, 503 
F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not 
prejudicial when claimant has actual knowledge of the 
evidence needed to substantiate claim).  

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ, i.e., RO decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini II that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication such as a SSOC "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial rating decision.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the November 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
Stated another way, VA's issuance of a SSOC in November 2009 
following the VCAA notice letters cured the timing error.  In 
essence, the timing defect in the notice has been rectified, 
such that there is no prejudicial error in the timing of VCAA 
notice.   Prickett, 20 Vet. App. at 376.  

In short, the Board concludes prejudicial error in the 
content or timing of VCAA notice has not been established as 
any error was not outcome determinative.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).  

With respect to the duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), his relevant VA 
treatment records, private medical evidence as identified and 
authorized by the Veteran, and had him undergo several VA 
medical examinations.  The Veteran has provided additional 
private medical evidence pertinent to his claim, as well as 
personal statements, lay statements from others, hearing 
testimony, and representative argument.  The last VA 
examination rating the severity of the Veteran's disabilities 
was quite recent in November 2008.  Given that the Board is 
granting a higher 30 percent rating in this decision, and 
there is insufficient evidence of a rating beyond 30 percent, 
another VA examination would serve no purpose.  Moreover, the 
Veteran has described having hives or rash like symptoms that 
sometimes disappear in a few hours, so it would be futile to 
try to schedule a VA examination the moment a manifestation 
occurs.  His symptomatic manifestations are simply too 
unpredictable.  Finally, the Board is also satisfied as to 
compliance with its May 2001, October 2004, and October 2008 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the 
Veteran was provided with additional VCAA notice and 
additional VA examinations to rate his disability; moreover, 
the RO secured additional VA and private treatment records as 
directed.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's pruritic dermatitis disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 7806.  
38 C.F.R. § 4.118 (2009).  The Veteran has appealed the 
original March 2000 rating decision that granted service 
connection at 10 percent, effective from July 1, 1999.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his disability has been more severe 
than at others.  Id.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The Veteran's original claim for service connection for 
pruritic dermatitis was received in July 1999.  During the 
course of the appeal, VA promulgated new regulations amending 
the rating criteria for skin disorders, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the Veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Prior to August 30, 2002, since there is no provision for 
retroactive application, the Board may apply only the 
previous version of the rating criteria.  As of August 30, 
2002, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.

The Board notes that when considering the SOC and the 
numerous SSOCs combined, the RO has addressed both the old 
and new versions of the regulations.  Therefore, the Board 
may also consider each version without determining whether 
doing so will be prejudicial to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board also notes the criteria for rating scars were once 
again revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  
However, these amendments only apply to claims filed on or 
after October 23, 2008, although a claimant may also 
specifically request consideration under the amended 
criteria.  See id.  Since the Veteran's claim was pending in 
July 1999 well before the October 2008 effective date, and 
the VA has not received a request from the Veteran for 
consideration under the amended criteria, the 2008 amended 
criteria will not be addressed at this time.  In any event, 
the relevant diagnostic code in the present case - 
Diagnostic Code 7806, was not subject to the 2008 amendments.   

Under the previous criteria for eczema (Diagnostic Code 
7806), a compensable rating of 10 percent requires evidence 
of exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  If the exudation or 
itching is constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant the maximum 50 percent rating, ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance must be shown.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended criteria for dermatitis or eczema 
(Diagnostic Code 7806), when the disorder covers less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and no more than topical therapy is 
required during the past 12- month period, a 0 percent rating 
is assigned.  A 10 percent rating is assigned when at least 5 
percent, but less than 20 percent of the entire body is 
covered; or at least 5 percent, but less than 20 percent of 
exposed areas are affected; or intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009). 

The Board has initially considered whether the Veteran is 
entitled to a higher rating under other diagnostic codes for 
the skin and scars.  But no probative evidence of record 
reveals either permanent residual scarring, or permanent 
disfigurement to the head, face, or neck, or burns due to his 
pruritic dermatitis.  See e.g., September 2005 VA examination 
photos.  Thus, under either the previous or the amended 
regulations, consideration of Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805 is not warranted.  Consequently, 
the Board concludes that Diagnostic Code 7806 under both the 
previous and amended regulations most appropriately reflects 
the manifestations of the Veteran's service-connected 
pruritic dermatitis disability.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Upon review of the evidence, under the earlier pre-2002 
version of Diagnostic Code 7806, the Board finds that the 
overall disability picture supports a higher 30 percent 
rating for pruritic dermatitis.  38 C.F.R. § 4.7.  In making 
this determination, the Board has reviewed VA skin 
examinations conducted in October 1999, June 2000, August 
2002, April 2003, September 2005, and November 2008, as well 
as all other VA and private medical evidence of record dated 
from 1999 to 2009.  The Board has also duly considered the 
Veteran's numerous personal statements, lay statements from 
his wife, February 2007 hearing testimony, and argument from 
the Veteran's representative.  The precise nature of the 
Veteran's skin problems is subject to debate.  A variety of 
possible disorders have been diagnosed, including pruritic 
dermatitis, photo-induced dermatitis, and an allergic 
reaction of some sort, as well as many others.  The Veteran 
also has had sebrorrheic keratosis and skin cancer, but these 
disorders are nonservice-connected.  But of the most 
significance is that the evidence of record reveals credible 
symptoms of "constant" itching, causing welts, bumps, and 
rashes that come and go unpredictably.  The Veteran has been 
consistent with regard to his itching complaints for over a 
decade.  Moreover, the Veteran is uniquely suited to describe 
the severity, frequency, and duration of his service-
connected skin problems.  See 38 C.F.R. § 3.159(a)(2); 
Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 
Vet. App. 379 (1995).  These flare-ups can occur daily, 
weekly, or several times per month.  They often impact the 
Veteran's sleep, for which he has to take further medication.  
VA and private treatment records document the frequent use of 
a variety of oral and topical medications to control his skin 
rashes.  At times he has taken steroid creams, as well as 
oral doxycycline most recently.  Resolving any doubt in the 
Veteran's favor, a higher 30 percent rating is warranted 
under the previous criteria for the constant itching.  
38 C.F.R. § 4.3.     

There is no basis, however, to assign a rating in excess of 
30 percent.  38 C.F.R. § 4.7.  That is, under the earlier 
criteria of Diagnostic Code 7806, the evidence does not 
reveal ulceration or extensive exfoliation or crusting, or 
systemic or nervous manifestation or exceptional repugnance 
as the result of his pruritic dermatitis.  In addition, under 
the amended criteria of Diagnostic Code 7806, the evidence 
does not reveal pruritic dermatitis, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or pruritic dermatitis that requires constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during the past 12-month period.  VA 
examinations, private records, and the Veteran's own 
statements reveal some use of corticosteroids or other 
immunosuppressive drugs at times, but do not demonstrate 
constant or near-constant systemic therapy.  In addition, no 
medical professional has documented ulceration or extensive 
exfoliation or crusting, or systemic or nervous manifestation 
or exceptional repugnance.  No medical professional has 
documented his skin disorder affecting more than 40 percent 
of the entire body or more than 40 percent of exposed areas, 
despite the Veteran's subjective assertions.  In fact, the 
Veteran himself has stated that his rashes sometimes come and 
go within hours or days. 

In summary, the Board finds that the evidence supports a 
higher 30 percent disability rating, but no greater, for his 
pruritic dermatitis under the earlier version of Diagnostic 
Code 7806.  38 C.F.R. § 4.3.  

Fenderson Consideration

The 30 percent rating for his pruritic dermatitis should be 
effective throughout the entire appeal period from July 1, 
1999.  Since the effective date of his award, his disability 
has never been more severe than contemplated by its 30 
percent rating, so the Board cannot "stage" his rating.  
Fenderson, 12 Vet. App. at 126.     

Extra-Schedular Consideration

Since the rating criteria reasonably describe the claimant's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the Rating Schedule, such that the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-
116 (2008); VAOPGCPREC 6-96.  In any event, the Board finds 
no evidence or allegation that the Veteran's pruritic 
dermatitis disability markedly interferes with his ability to 
work, meaning above and beyond that contemplated by his 
separate schedular ratings.  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Finally, there is no evidence or allegation of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected pruritic 
dermatitis disability, to suggest he is not adequately 
compensated for his disability by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  His evaluation and treatment for 
his service-connected pruritic dermatitis has been solely on 
an outpatient basis.  




ORDER

An initial disability rating of 30 percent for pruritic 
dermatitis is granted, subject to the laws and regulations 
governing the payment of VA compensation.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


